t c memo united_states tax_court david e jackson petitioner v commissioner of internal revenue respondent docket no filed date david e jackson pro_se tyrone montague for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's to the internal_revenue_code in effect for the taxable_year in unless otherwise indicated all section references are federal_income_tax in the amount of dollar_figure and an accuracy- related penalty pursuant to sec_6662 in the amount of dollar_figure the issues for decision are whether petitioner is entitled to claim head_of_household filing_status whether petitioner is entitled to claim a credit in the amount of dollar_figure for child and dependent care expenses whether petitioner is entitled to claim an earned_income_credit in the amount of dollar_figure and whether petitioner is liable for the accuracy- related penalty under sec_6662 in the amount of dollar_figure some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in the bronx new york on the date the petition was filed in this case during the year in issue petitioner was unmarried and resided in a two-bedroom apartment with jewel m cleckley two of ms cleckley's children and petitioner's daughter fatimah born to ms cleckley and petitioner on date the apartment was owned by ms cleckley and petitioner testified he paid dollar_figure per month for the exclusive use of one room for himself and fatimah petitioner testified that the dollar_figure per month was paid in cash pursuant to an oral leasing agreement between himself and ms cleckley in addition to the dollar_figure per issue all rule references are to the tax_court rules_of_practice and procedure month petitioner testified he paid everything towards his daughter's clothing food and medical insurance however other than his self-serving testimony petitioner presented no evidence of the amounts expended furthermore petitioner testified that during the year in issue he made cash payments to janet smith for fatimah's day care petitioner testified that he transported fatimah to ms smith's house by public transportation in the morning and picked her up in the evening after work petitioner testified that the payments totaled approximately dollar_figure however form_2441 child and dependent care expenses on petitioner's federal return reflected that petitioner paid adelaide moore dollar_figure in child care expenses which resulted in a dollar_figure credit petitioner offered no explanation as to the inconsistencies between his testimony and the name and amount claimed on form_2441 moreover petitioner offered no documentary_evidence to support either his testimony or the amounts claimed on form_2441 petitioner's federal return was professionally prepared and electronically timely filed based on the information petitioner provided to the tax preparer on petitioner's federal return he claimed head_of_household filing_status reported wage income of dollar_figure unemployment_compensation of dollar_figure adjusted_gross_income of dollar_figure a standard_deduction of dollar_figure personal exemptions for himself and fatimah a credit for child and dependent care expenses in the amount of dollar_figure and an earned_income_credit of dollar_figure in her notice_of_deficiency respondent changed petitioner's filing_status from head_of_household to single disallowed the credit for child and dependent care expenses disallowed the earned_income_credit and assessed a negligence_penalty the first issue for decision is whether petitioner qualifies for head_of_household filing_status petitioner contends that the room he rented in ms cleckley's apartment constituted a household respondent contends that petitioner failed to satisfy the head_of_household filing_requirements we begin by noting that petitioner bears the burden of proving that respondent's determination is incorrect rule a 290_us_111 we further observe that the court is not bound to accept the unverified undocumented testimony of petitioner 65_tc_87 affd per curiam 540_f2d_821 5th cir additionally a taxpayer is required to substantiate the amounts claimed as deductions credits etc by maintaining the records needed to establish such entitlement sec_6001 sec_1_6001-1 income_tax regs filing_status the standard_deduction for head_of_household in order to qualify for head_of_household filing_status petitioner must satisfy the requirements of sec_2 sec_2 in pertinent part provides that a taxpayer who is not married at the close of the taxable_year can qualify for head_of_household filing_status by maintaining as his home a household which is for more than half of the taxable_year the principal_place_of_abode of a child or other qualifying_relative for this purpose a taxpayer is considered to maintain a household only when the household constitutes the home of the taxpayer for the taxpayer's taxable_year and the taxpayer pays over half of the cost of running the household sec_2 sec_1_2-2 income_tax regs sec_1_2-2 income_tax regs further provides the cost of maintaining a household shall be the expenses_incurred for the mutual benefit of the occupants thereof by reason of its operation as the principal_place_of_abode of such occupants for such taxable_year the cost of maintaining a household shall not include expenses otherwise incurred the expenses of maintaining a household include property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises such expenses do not include the cost of clothing education medical treatment vacations life_insurance and transportation petitioner's position is that the room he maintains in ms cleckley's two-bedroom apartment constitutes a household petitioner cited no authority for his position petitioner testified that he rented one room in the two-bedroom apartment for himself and fatimah for dollar_figure a month petitioner testified that he could not use the telephone or kitchen without permission other than the dollar_figure per month allegedly paid petitioner incurred no additional expenditures_for utilities repairs or any other household expenses we find that the one room allegedly lived in by petitioner and fatimah in the two- bedroom apartment owned by fatimah's mother without use of a kitchen or telephone does not constitute a separate household additionally petitioner failed to prove that he paid dollar_figure a month or if paid that it constituted more than half the cost of maintaining a household as his home sec_6001 sec_1 a income_tax regs ms cleckley fatimah's mother was the owner of the two-bedroom apartment ms cleckley apparently paid all expenses of maintaining the household to which petitioner allegedly contributed only dollar_figure per month based on the record we find that petitioner has failed to satisfy his burden_of_proof rule a we are unconvinced that petitioner provided more than half of the cost of maintaining a principal_place_of_abode for his daughter accordingly respondent is sustained on this issue the second issue for decision is whether petitioner is entitled to a credit for child and dependent care in the amount of dollar_figure on petitioner's federal return he claimed a credit under sec_21 for child and dependent care expenses in the amount of dollar_figure pursuant to sec_21 petitioner is entitled to a credit for such expense if he maintains a household which includes as a member one or more qualifying individuals as relevant herein the term qualifying_individual is defined in sec_21 as a dependent who is under the age of and with respect to whom the taxpayer is entitled to an exemption the court's previous determination that petitioner did not maintain a household for his daughter precludes petitioner from claiming a credit for child and dependent care expenses for accordingly respondent is sustained on this issue thirdly we must consider whether petitioner is entitled to an earned_income_credit in the amount of dollar_figure pursuant to sec_32 certain low-income individuals with a child residing in the taxpayer's household may qualify for the earned_income_credit sec_32 provides that to qualify for the earned_income_credit an eligible_individual is an individual who has a qualifying_child for the taxable_year a qualifying_child is defined as the taxpayer's child under the age of who has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year additionally the taxpayer must identify the child by name age and social_security_number sec_32 however if more than one individual constitutes an eligible_individual with respect to the same qualifying_child for the same taxable_year then only the individual with the highest adjusted_gross_income for such taxable_year shall be treated as an eligible_individual for purposes of the earned_income_credit sec_32 the record reflects that ms cleckley fatimah's mother also constitutes an eligible_individual for purposes of the earned_income_credit furthermore ms cleckley's adjusted_gross_income for the taxable_year in issue is dollar_figure and higher than petitioner's adjusted_gross_income accordingly petitioner is not entitled to the earned_income_credit and respondent is sustained on this issues finally we must consider whether petitioner is liable for the sec_6662 accuracy-related_penalty in the amount of dollar_figure sec_6662 imposes a 20-percent penalty on the portion of the underpayment attributable to negligence respondent determined that petitioner is liable for the accuracy- related penalty imposed by sec_6662 and that the entire underpayment_of_tax was due to negligence negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of petitioner's adjusted_gross_income is dollar_figure rules or regulations sec_6662 sec_1_6662-3 income_tax regs however sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer's position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith within the meaning of sec_6664 is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess his proper tax_liability for the year id reliance by the taxpayer on the advice of a qualified adviser will constitute reasonable_cause and good_faith if under all of the facts and circumstances the reliance by the taxpayer was reasonable and the taxpayer acted in good_faith id petitioner had his federal return prepared by a paid tax preparer and electronically timely filed based on information provided by petitioner there is no evidence before us that petitioner's negligence was a result of his reasonable reliance on a qualified adviser at trial petitioner made no attempt to substantiate the amounts disallowed as required by sec_6001 furthermore petitioner's testimony was vague and inconsistent based on the record we find that petitioner failed to make a reasonable attempt to comply with the provisions of the internal revenue laws petitioners's lack of substantiation and the unexplained inconsistency in his testimony about the child care expenses claimed compel us to find petitioner liable for the accuracy-related_penalty accordingly respondent will be sustained on this issue to reflect the foregoing decision will be entered for respondent
